Citation Nr: 1400610	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition, including as secondary to a bilateral foot disability.

4.  Entitlement to service connection for a right knee condition, including as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1971 to October 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of service connection for a left and right knee condition, including as secondary to a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a May 1976 rating decision, the RO denied a claim for service connection for a left knee condition because any complaints during service were acute in nature, the Veteran responded to treatment with no residuals noted and no condition was found on the separation examination.  The Veteran did not appeal.  

2.  In a May 1976 rating decision, the RO denied a claim for service connection for a right knee condition because the condition preexisted service and was not aggravated beyond the natural progress.  The Veteran did not appeal.  

3.  The evidence received since the prior denial of service connection for a left knee condition was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

4.  The evidence received since the prior denial of service connection for a right knee condition was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1976 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the May 1976 rating decision is new and material and the claim for entitlement to service connection for a left knee condition considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The evidence received since the May 1976 rating decision is new and material and the claim for entitlement to service connection for a right knee condition considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claims to reopen, the Board finds that new and material evidence has been received to reopen claims of entitlement to service connection for a left and right knee condition.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency as to notice or assistance has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claims for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted a letter from his private orthopaedic specialist, Dr. A.W. which stated that as a result of his bilateral foot conditions, the Veteran has had an abnormal gait which has placed additional stress on his knees, hips and back.  See December 2009, Dr. A.W. letter.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (2008).  

It is noted that the Veteran submitted copies of service treatment records following the October 2013 hearing.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.

The Veteran's claims for service connection for a left and right knee condition are reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left knee condition having been submitted, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right knee condition having been submitted, the claim to reopen is granted.  


REMAND

The Veteran seeks service connection based on different theories of entitlement - both as directly related to service, and as secondary to his service-connected foot disability.  

Direct Service Connection 

In December 2009, the Veteran's treating physician opined that, "[u]pon review of [the Veteran's] medical records, I think that as a result of his active duty service he has had progressive knee symptoms and any condition that pre-existed his military injuries in the 1970's were made worse by his active duty service."  Unfortunately, the physician did not explain why he made this conclusion.

In March 2013, the Veteran underwent a VA examination for his knees.  At that time, the VA examiner indicated that there was no diagnosis referable to the Veteran's knees, because he had full and painless range of motion.  Because no diagnosis was rendered, no nexus opinion was offered.  Apparently, the examiner failed to review the extensive treatment records in the claims file that show diagnoses of internal derangement of both knees.

As such, an addendum is required to determine whether, upon review of the entire file, the Veteran's current knee disability is directly related to his service.

Secondary Service Connection 

The Veteran's treating physician also opined in December 2009 that the Veteran's service-connected bilateral foot conditions have caused an abnormal gait, which has placed additional stress on his knees.  Accompanying this statement, Dr. A.W. provided data regarding the Veteran's foot and ankle conditions, but did not provide any data concerning the severity of the Veteran's knees.  VA will not concede that a non service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non service-connected diseased or injury.  See 38 C.F.R. 3.310(b) (2013).  As the medical evidence concerning the Veteran's baseline level of severity is incomplete, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Drs. Archer, Aptekar, Bragg, Datyner, Grinkewitz, Romolia and Wardell as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all VA treatment records dating from January 2010 to present and associate them with the claims folder. 

3.  After completion of the above, forward the Veteran's claims folder to the examiner who conducted the March 2013 VA knee examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render opinions as to the following:

a.  Direct Service Connection: whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's internal derangement of the bilateral knees is related to his in-service treatment for knee pain.  Review of the entire file is required; however, attention is invited to the December 2009 private nexus statement. (The Board recognizes that no disability was diagnosed during the March 2013 examination. However, private treatment records confirm a diagnosis of internal derangement, and this cannot be ignored).

b.  Secondary Service Connection:  The examiner's attention is drawn to the December 2009 statement from Dr. A.W. which states, "[a]s a result of [the Veteran's] bilateral foot conditions he has had an abnormal gait which has placed additional stress on his knees."  

Please opine as to whether it is at least as likely as not that the Veteran's current diagnosis of bilateral internal derangement of the knees is caused or aggravated by the Veteran's service-connected foot disability.  Aggravation means a permanent worsening beyond the natural progression of the disability.

If aggravation is found, please determine: (1) the baseline manifestations of the Veteran's left and right knee condition found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral foot/ankle disabilities.

The clinician's opinions must be supported by rationale.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


